Order entered June 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00502-CV

                            TARGET CORPORATION, Appellant

                                                 V.

                                       JOHN KO, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-04853

                                            ORDER
       Appellant filed its notice of appeal on April 24, 2014 of an interlocutory order. The

clerk’s record was filed on May 14, 2014. On May 19, 2014, the trial court signed an amended

order denying appellant’s motion for summary judgment and granting permission to appeal the

interlocutory amended order. Appellant filed an amended notice of appeal and petition for

appeal on June 2, 2014. On June 4, 2014, the clerk’s office of this Court inadvertently sent

appellant notice that its brief was past due. In response, appellant tendered its brief and filed a

motion for an extension of time to file its brief on June 10, 2014.

       Appellant’s brief is not yet due because this Court has not yet ruled on its petition for

appeal. See TEX. R. APP. P. 28.3. Nevertheless, we GRANT appellant’s motion for an extension
of time to file a brief. We ORDER the brief tendered to this Court by appellant on June 10,

2014 filed as of the date of this order.

       Any response to appellant’s petition for review is due by June 12, 2014. See TEX. R.

APP. P. 28.3(f). Appellee’s brief on the merits will be due twenty days after any order of this

Court granting appellant’s petition for review.

                                                   /s/    ADA BROWN
                                                          JUSTICE